Citation Nr: 1629778	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-46 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1964 to March 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2014, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA provided the Veteran with an examination of his claimed GERD in June 2014.  However, the examiner based his negative secondary nexus opinion, in part, on the fact that the "Veteran was never seen while on active duty for symptoms of GERD.  [The] Veteran was diagnosed with GERD years after separation from active duty....Asthma can worsen acid reflux-especially severe acid reflux, a condition known as [GERD], however there is no evidence of any complaints while he was in active duty."

Service connection on a secondary basis-i.e., where a current disability is caused or aggravated by a service-connected disability-does not depend upon the current disability having been present during service.  38 C.F.R. § 3.310.  Rather, secondary service connection is a distinct way in which service connection can be reached.  Id.  Therefore, an addendum opinion is required to determine whether the Veteran's GERD was caused or aggravated by his service-connected bronchial asthma, irrespective of whether GERD was present during service.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
Additionally, updated VA and private treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA outpatient records dated since July 2015.

2.  After associating any outstanding records, obtain an addendum opinion from a gastroenterologist addressing the etiology of the Veteran's GERD.  The claims folder should be made available and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD:

(a) had its onset in or is otherwise related to service;
(b) was caused by his service-connected bronchial asthma (at any time, during or after service); or 
(c) was aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected bronchial asthma (at any time, during or after service).

The examiner should offer a robust explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.
3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the claim remains denied, issue a Supplemental Statement of the Case and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




